DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments with respect to claims 1, 11, and 16 and their dependent claims have been considered and are persuasive.  Claims 1, 11, and 16 has incorporated allowable subject matter from claims 3, 13, and 18 noted in the previous office action dated 12/10/20.  

   2.   ALLOWABLE SUBJECT MATTER
Claims 1-2, 4-12, 14-17, and 19-20 are allowed. 

Claim 1 recites the limitations of:
“… wherein: 
the step of determining whether the Trim command from the host device is received is executed multiple times, in order to respectively generate a first determination result and a second determination result, wherein the first determination result and the second determination result respectively indicate the Trim command being received and the Trim command being not received; and 

…
in response to the second determination result, determining whether to close the destination block of the garbage collection procedure; and 
in response to closing the destination block of the garbage collection procedure, checking whether a physical address of valid page data of the destination block in the L2P address mapping table is the Trim tag, in order to determine whether to change said physical address of the valid page data in the L2P address mapping table to a default value.”

Claim 11 recites the limitations of:
“… wherein: 
the operation of determining whether the Trim command from the host device is received is executed multiple times, in order to respectively generate a first determination result and a second determination result, wherein the first determination result and the second determination result respectively indicate the Trim command being received and the Trim command being not received; and 
the operation of determining whether the target data of the Trim command is stored in the source block of the garbage collection procedure is performed in response to the first determination result; 
… 

in response to closing the destination block of the garbage collection procedure, the controller checks whether a physical address of valid page data of the destination block in the L2P address mapping table is the Trim tag, in order to determine whether to change said physical address of the valid page data in the L2P address mapping table to a default value.”

Claim 16 recites the limitations of:
“… wherein: 
the operation of determining whether the Trim command from the host device is received is executed multiple times, in order to respectively generate a first determination result and a second determination result, wherein the first determination result and the second determination result respectively indicate the Trim command being received and the Trim command being not received; and 
the operation of determining whether the target data of the Trim command is stored in the source block of the garbage collection procedure is performed in response to the first determination result;
…
in response to the second determination result, the controller determines whether to close the destination block of the garbage collection procedure; and 
in response to closing the destination block of the garbage collection procedure, the controller checks whether a physical address of valid page data of the destination 

The limitations above are not taught or rendered obvious, especially in combination with the other limitations of the claim, in view of the prior art of record.  The dependent claims are allowable for at least the same reasons as its respective independent claim.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-2, 4-12, 14-17, and 19-20 are allowable as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137